In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-530V
                                       UNPUBLISHED


    MICHAEL BLACKMON,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: January 10, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Emily Beth Ashe, Anapol Weiss, Philadelphia, PA, for Petitioner.

Terrence K. Mangan, Jr., U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On April 29, 2020, Michael Blackmon filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillan-Barré Syndrome (GBS) after
receiving the influenza (flu) vaccination on December 5, 2018. Petition at 1. Petitioner
further alleges that he received the vaccination in the United States, his injury lasted for
more than six months, and that Petitioner has never received any compensation in the
form of award or settlement for his vaccine-related injuries. Petition at 1, 15. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

      On December 14, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)

1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Report at 1. Specifically, after reviewing the petition and medical records filed in this case,
Respondent concluded that Petitioner has satisfied the criteria set forth in the Vaccine
Injury Table and the Qualifications and Aids to Interpretation. Id. at 4. Respondent further
agrees that the scope of damages to be awarded is limited to Petitioner’s GBS and its
related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2